Citation Nr: 0803994	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-32 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than March 16, 
1999, for the grant of service connection for occipital nerve 
distribution injury, to include whether there was clear and 
unmistakable error (CUE) in an October 1979 rating decision 
which failed to adjudicate the issue of service connection 
for occipital nerve distribution injury.  

2.  Entitlement to an effective date earlier than September 
5, 1997, for the grant of a 10 percent evaluation for scar of 
the left occiput, to include whether there was CUE in an 
October 1979 rating decision which granted service connection 
and assigned a noncompensable rating for scar on the left 
occiput.  

3.  Entitlement to an increased rating for scar of the left 
occiput, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002.  In December 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  Although the RO considered the current 
rating and the earlier effective date for the current 10 
percent rating for the veteran's occipital scar to be the 
same issue, they are two separate issues, as reflected on the 
title page of this decision.  

At his hearing, the veteran mentioned that he had additional 
scars resulting from the in-service stabbing injury.  Service 
medical records referred to "multiple" lacerations, and 
post-service examinations have shown scars in the left 
frontal area, and in the left ear area.  The issue of 
entitlement to service connection for these additional scars 
is REFERRED to the RO for initial development and 
consideration.

At his December 4, 2007, Board hearing, the veteran indicated 
he would be submitting evidence within 60 days of the 
hearing, to support his claims.  No evidence was received.  
As such, the Board may proceed with appellate review. 

The issue of entitlement to an evaluation in excess of 10 
percent for scar of the left occiput is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An October 1979 rating decision granted service 
connection for scar of the left occiput as the only residual 
of claimed residuals of a stab wound.  

2.  Evidence of record at that time did not show occipital 
nerve distribution injury; the October 1979 rating decision 
was reasonably supported by evidence then of record and 
prevailing legal authority, and was not undebatably 
erroneous, either in failing to explicitly consider service 
connection for occipital nerve distribution injury, or in 
failing to grant the benefit. 

3.  The veteran's claim for service connection for a "nerve 
condition" received September 16, 1997, was not subject to a 
final denial prior to the grant of service connection in July 
2000, and encompassed the service-connected occipital nerve 
distribution injury.  

4.  The RO's assignment of a noncompensable rating for scar 
of the occiput in October 1979 was reasonably supported by 
the evidence then of record and prevailing legal authority; 
the rating decision was not undebatably erroneous. 

5.  After that, a claim for a compensable rating for 
occipital scar was not received before the September 5, 1997, 
effective date of the grant of a 10 percent rating.

CONCLUSIONS OF LAW

1.  There was no CUE in the failure to adjudicate the issue 
of service connection for occipital nerve distribution injury 
in the October 1979 rating decision.  38 U.S.C.A. §§ 5101, 
5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2007). 

2.  The criteria for an effective date of September 16, 1997, 
but not earlier, for the grant of service connection for 
occipital nerve distribution injury have been met.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.303, 3.400 (2007).  

3.  There was no CUE in the October 1979 rating decision 
assigning a noncompensable evaluation for scar of the 
occiput.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 
3.104, 3.105 (2007). 

4.  The criteria for an effective date earlier than September 
5, 1997, for the grant of a 10 percent rating for occipital 
scar have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In this case, the veteran has 
not been provided a letter satisfying the VCAA notification 
requirements, as to any issue except an earlier effective 
date for service connection for occipital nerve distribution 
injury.  However, his claim is based on CUE in a 1979 RO 
decision.  A CUE claim must be based on the record and law 
that existed at the time of the prior adjudication in 
question, and the VCAA is not applicable.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  In 
addition, the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  In this case, there is no evidentiary 
development that could substantiate the veteran's claim.  See 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  Therefore, he 
is not prejudiced as a result of the Board proceeding to the 
merits of the earlier effective date claims. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Factual Background

The veteran claims entitlement to an effective date earlier 
than September 5, 1997, for the grant of a 10 percent rating 
for occipital scar, and earlier than March 16, 1999, for the 
grant of service connection for occipital nerve distribution 
injury.

According to the service medical records, the veteran 
sustained multiple lacerations on the left side of his head 
in August 1976 when he was stabbed with a broken glass 
bottle.  He was initially treated, and the wound was sutured, 
at a civilian hospital.  On examination several days after 
the injury, the wound was clean and dry, and there were no 
neurological signs.  A month after the initial injury, it was 
noted that all stitches had been removed, and the wound had 
healed well.  His general condition was good, and there were 
no neurological signs.  In December 1977, a large keloid scar 
on the left posterior neck was noted.  The veteran wished to 
have plastic surgery on the scar.  According to an 
abbreviated medical record, he was hospitalized in May 1978 
for revision of a hypertrophic scar in the left occipital 
area, which occurred due to a broken bottle about a year and 
a half earlier.  Examination disclosed an 8-cm long 
hypertrophic scar.  The scar was excised under local 
anesthesia without difficulty.  In July 1978, he was noted to 
be 2 months status postoperative scar revision.  The scar was 
well-healed, and no further follow-up was deemed necessary.  
The separation examination in August 1978 noted that the 
veteran had had plastic surgery on a posterior neck scar, not 
considered disqualifying.  

In February 1979, the veteran's original service connection 
claim was received.  He reported that he had been stabbed in 
the neck in August 1976 and that the area was very itchy and 
uncomfortable sleeping, and he frequently suffered a stiff 
neck.  
On a VA examination in September 1979, he veteran complained 
that the scar was still tender, and that he got a stiff neck 
due to sleeping on the right side. He said he had tension 
headaches, was unable to relax properly, and his collar 
rubbed against the scar.  On examination, he had a scar 
approximately 41/2 to 5 inches long and 3/4 inch wide in the left 
occipital area covered by hair. Although it was wide, it was 
not particularly thickened.  

In its October 1979 adjudication of the claim for residuals 
of a stab wound on the neck, the RO granted service 
connection for a scar on the left occiput, and assigned a 
noncompensable rating.  The veteran was informed of this 
decision in October 1979, and informed of his appellate 
rights.  He did not appeal the decision.  

In April 1989, the veteran filed a claim for service 
connection for a back condition.  In connection with that 
claim, records dated from January 1987 to February 1989 were 
received from R. Runyon, M.D.  According to the January 1987 
consultation report, the veteran said he had been rear-ended 
in an automobile accident in 1979, and apparently had had 
some neck problems.  He was treated but still had some 
recurring neck pain.  He said he had been rear-ended again in 
November 1986, and was again treated by a chiropractor for 
his neck.  

H. Tyler, M.D., wrote, in September 1989, that the veteran 
had had a number of injuries, in November 1986, he was rear-
ended in a car accident.  He slipped on ice in 1987.  In 
December 1987 he was in another car accident.  According to 
Dr. Tyler, he had never had any neck symptoms until an injury 
in March 1989.  A June 1989 physical therapy evaluation noted 
that the veteran had a diagnosis of cervical radiculopathy, 
apparently caused when he was driving a convertible into a 
parking lot and the gate lowered and hit him behind the head.  
He had been receiving physical therapy, but his symptoms had 
returned since he had stopped a month ago.  He reported neck 
pain on the left side at the back of the neck near the 
occipital area.  

Based on this evidence, in March 1990, the RO denied service 
connection for a cervical spine injury.  The veteran did not 
appeal the April 1990 notification of that rating decision, 
and it is final.  

In a statement received in September 1997, the veteran said 
that he had experienced many complications resulting from his 
original injury, including a "nerve condition."  

On a VA examination in November 1997, there were 2 well-
healed scars in the left occiput, one 5x2 cm [sic], and the 
other 1x1 cm.  There was another scar in the left frontal 
area.  On palpation, there was tenderness in the left 
occipital groove and parethsesias was elicited in that 
region.  On range of motion, he had full forward flexion, and 
90 degrees of right lateral rotation, but only 60 degrees of 
left lateral rotation.  Motor examination was normal.  
Sensory examination disclosed a decrease in the left C-8 
distribution.  The impression was that the veteran had three 
[sic] scars in the left occipital area due to his in-service 
injury. He also had a positive tinel's sign in the left 
occipital notch and tenderness which may be related to a 
neuropathic lesion in this area due to irritation of the 
occipital nerve.  

Based on this examination, in a March 1998 rating decision, a 
10 percent rating was granted for a scar which was tender and 
painful on objective demonstration, effective September 5, 
1997.  In March 1999, the veteran again said that he wished 
to file for service connection for a nerve condition, 
secondary to the stabbing, manifested by pain, numbness, and 
loss of sensation.  He did not, however, appeal either the 10 
percent rating assigned for the scar, or its effective date.

In February 2000, a VA examination was conducted.  On 
examination, the veteran had a 10x2 cm occipital scar and 
smaller scar underneath, which were well-healed and not 
tender to palpation.  He had decreased pin sensation in the 
left occipital scar, and a positive C2 notch tenderness on 
the left.  Range of motion in the cervical spine was mildly 
decreased on the left due to the scar.  The pertinent 
diagnosis was left occipital scar with hypesthesia to pin 
over the scar and right C2 notch tenderness indicative of 
greater occipital nerve distribution injury, with jabbing 
pain which is ongoing.  There were no brain or spinal cord 
problems related to the injury.  

In a July 2000 rating decision, service connection for 
occipital nerve distribution injury was granted, with a 10 
percent rating assigned, effective March 16, 1999.  



III.  Earlier Effective Date

A.  Service Connection For Occipital Nerve Distribution 
Injury

In general, the effective date of a grant service connection 
and award of compensation will be the day following 
separation from service, or the date entitlement arose, if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).

In a statement received in September 1997, the veteran 
mentioned a "nerve condition," as due to his in-service 
injury.  The RO did not construe this as a service connection 
claim.  However, the VA examination in November 1997 resulted 
in an impression including a positive tinel's sign in the 
left occipital notch and tenderness which may be related to a 
neuropathic lesion in this area due to irritation of the 
occipital nerve.  On March 16, 1999, he submitted a claim for 
service connection for a "nerve condition," this time, 
identifying symptoms of pain, numbness, and loss of 
sensation.  Another VA examination in February 2000 disclosed 
left occipital scar with hypesthesia to pin over the scar and 
right C2 notch tenderness indicative of greater occipital 
nerve distribution injury.  Later, the RO granted service 
connection effective March 16, 1999.    

In determining whether the September 1997 claim referring to 
a "nerve condition" was a claim for the later service-
connected occipital nerve distribution injury, an intent to 
apply for benefits is an essential element of any claim, 
whether formal or informal.  Criswell v. Nicholson, 20 Vet. 
App. 501 (2006).  Nevertheless, VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  

The veteran's reference to a "nerve condition" was 
ambiguous, and, in view of the neurological findings on both 
the 1997 and 2000 VA examinations, the Board is of the 
opinion that the September 1997 claim for service connection 
for a "nerve condition" must be resolved in the veteran's 
favor, and construed as applying to the eventually service-
connected occipital nerve distribution injury.  Therefore, 
September 16, 1997, was the date of claim, for effective date 
purposes.  

In determining when entitlement arose, the VA examination in 
November 1997, shortly after the September 1997 claim, 
disclosed neurological symptoms thought to maybe be related 
to a neuropathic lesion in this area due to irritation of the 
occipital nerve.  The February 2000 VA examination determined 
that the symptoms were due to greater occipital nerve 
distribution injury.  (Although neither of the examinations 
apparently considered the intervening cervical spine 
injuries, the RO found the evidence adequate for a grant of 
service connection.)  Thus, the Board finds that since 
symptoms of the later service-connected disability were 
clinically shown shortly after the September 1997 claim, the 
effective date for the grant of service connection should be 
September 16, 1997, the date of receipt of claim.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Therefore, an earlier effective date of September 16, 1997, 
for the grant of service connection for occipital nerve 
distribution injury, is granted; to that extent only, the 
appeal is allowed.

The veteran, however, contends that the effective date should 
be based on his February 1979 claim.  However, as noted 
above, the veteran did not appeal the October 1979 rating 
decision within one year of notification to him, and, 
accordingly, it became final.  38 U.S.C.A. § 4005(b), (c) 
(West 1979); 38 C.F.R. §§ 19.118, 19.153 (1979) (current 
versions at 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2007).  The RO considered the claim as encompassing 
all residuals of the stab wound, but only granted service 
connection for the scar.  Although not explicitly stated, in 
effect, the RO denied service connection for any other 
residuals of the injury, except the scar, and the appeal 
period began to run.  See Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006).  (If the record shows the existence of 
an unadjudicated claim, raised along with an adjudicated 
claim, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.)  

Nevertheless, contrary to his current contentions, the 
veteran did not mention any neurological symptoms at that 
time, nor did the medical evidence identify any such 
residuals.  In the absence of symptoms of a disability, 
claimed or otherwise shown, the October 1979 rating decision 
cannot be presumed to have included the issue of an occipital 
nerve distribution injury.  See Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996) (a claim based on a new diagnosis 
is a new claim). 

The September 1997 effective date is based on the date of 
claim, as discussed above.  However, even if the October 1979 
rating decision were deemed to have denied service connection 
for the nerve injury, that decision would be final.  See 
Deshotel, supra.  When the award is based on new and material 
evidence received after final disallowance, or on a reopened 
claim, the effective date for the grant of service connection 
the date of receipt of the new claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q), (r) (2007).  
Thus, regardless of whether the September 1997 claim is 
considered an original or reopened claim, with respect to 
occipital nerve distribution injury, the effective date 
cannot be earlier than this claim, in the absence of CUE.  

B.  Compensable Rating For Occipital Scars

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).  

As noted above, the veteran did not appeal the October 1979 
rating decision within one year of notification to him, and, 
accordingly, it became final.  38 U.S.C.A. § 4005(b), (c) 
(West 1979); 38 C.F.R. §§ 19.118, 19.153 (1979) (current 
versions at 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2007).  Similarly, he did not appeal the 10 percent 
rating assigned in March 1998, or the effective date of 
September 5, 1997, assigned at that time.  Those decisions 
are final, in the absence of CUE.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 3.105(a); see Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  (There is no free-standing claim for an 
earlier effective date, and once an effective date has become 
final, a claimant's only recourse is to have the final 
decision revised on the grounds of CUE.)  Therefore, absent 
CUE, an earlier effective date may not be granted.

IV.  CUE

The veteran contends that there was CUE in the October 1979 
rating decision which failed to grant service connection for 
occipital nerve distribution injury, or to grant a 
compensable rating for scar of the occiput.  As discussed 
above, the October 1979 rating decision is final.  The 
"purpose of the rule of finality is to preclude repetitive 
and belated readjudication of veterans' benefits claims."  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  
There are only two exceptions to the rule of finality of VA 
decisions, i.e., challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 
7111), and reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108).  Id.  Only CUE would potentially 
provide for an earlier effective date in this case.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  To establish CUE in a prior, final 
decision, all three of the following criteria must be met:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

A.  Service Connection For Occipital Nerve Distribution 
Injury

The veteran contends that there was CUE in the October 1979 
rating decision in failing to grant service connection for 
occipital nerve distribution injury.  He contends that he has 
had the neurological symptoms since the original injury, and 
that they were present at the time of that decision.  
However, the October 1979 rating decision encompassed all 
residuals of the occipital injury claimed or shown at that 
time, whether or not explicitly addressed by the RO.  
Moreover, a claim must be filed in order for any type of 
benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151 (2007); see Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  In particular, there is no 
provision in the law for awarding an earlier effective date 
based simply on the presence of the disability.  See Brannon 
v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of 
medical evidence of a condition does not establish an intent 
on the part of the veteran to seek service connection for the 
disability).  In this case, at the time of the October 1979 
rating decision, an occipital nerve distribution injury was 
neither claimed nor shown by the record.  

The veteran contends that his occipital nerve was clipped 
during the in-service surgery, and that there was CUE in the 
RO's failure to obtain the hospital records of that surgery, 
or the private records of the initial treatment for the 
injury.  However, the hospital summary of the 1978 surgery 
did not show any neurological sequelae, nor did the follow-up 
treatment records or the 1979 VA examination report.  In any 
event, a breach of the duty to assist cannot constitute CUE.  
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  Thus, the 
RO's failure to obtain either records of the initial injury 
treated at a private hospital, or the scar revision surgery 
in service, is not CUE.  

In addition, a determination that there was CUE must be based 
upon the record and the law that existed at the time of the 
prior adjudication in question.  See Pierce v. Principi, 240 
F.3d 1348 (Fed.Cir. 2001).  The evidence of record at the 
time of the October 1979 rating decision did not show 
occipital nerve distribution injury.  Moreover, in view of 
the absence of any such disability on the July 1978 service 
medical record, the August 1978 separation examination, and 
the September 1979 VA examination, even if the surgical 
record showed a clipped occipital nerve, as now claimed by 
the veteran, it would not unequivocally have changed the 
outcome.

B.  Compensable Rating For Occipital Scar

The veteran contends that there was CUE in an October 1979 
rating decision which failed to grant a compensable rating 
for occipital scar.  He contends that the scar was the same 
when examined in 1979 as it was in 1997, when he was assigned 
a 10 percent rating for the scar, and, therefore, the 
original rating was erroneous.  However, a determination that 
there was CUE must be based upon the record and the law that 
existed at the time of the prior adjudication in question.  
See Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001).  Thus, 
records showing the level of disability subsequent to the 
decision at issue cannot establish CUE in a prior decision.  

Moreover, the slight limitation of motion and tenderness 
shown on the 1997 and 2000 examinations were not reported on 
the 1979 examination.  While the examination may have been 
less thorough, a breach of the duty to assist cannot 
constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  

At the veteran's Board hearing, his representative contended 
that he sustained a muscle injury, and, therefore, under the 
criteria governing the evaluation of muscle injuries, the 
records of the original injury were required, to determine 
the extent of the injury.  However, the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  In this case, there was no evidence of 
muscle injury.  The RO determined that the only residual was 
the scar, and the evidence of record at the time of the 1979 
rating decision did not clearly show otherwise.  A 
disagreement with how the evidence is weighed and evaluated 
is not clear and unmistakable error.  See Baldwin v. West, 13 
Vet. App. 1 (1999); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

At the time of the 1979 rating decision, DC 7800 provided 
that slight disfiguring scars of the head, face, or neck, 
were rated noncompensable.  A moderate disfiguring scar of 
the head, face, or neck warranted an evaluation of 10 
percent.  An evaluation of 30 percent required a severe 
disfiguring scar, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  For scars 
which were completely disfiguring or resulting in 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement warrant the grant 
of a 50 percent disability evaluation.  38 C.F.R. § 4.118, DC 
7800 (1979).  

Since the veteran's scar on the back of his neck was covered 
by hair, and although wide, not thickened, it was not 
erroneous for the RO to have failed to grant a compensable 
rating based on disfigurement.  

A 10 percent rating was applicable for superficial scars 
which were poorly nourished scars with repeated ulcerations.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (1979).  A 10 percent 
rating was assigned for a superficial scar which was tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (1979).  Scars could also be rated 
based on limitation of functioning of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1979).  

Although the veteran complained that the scar was still 
tender, this was not confirmed by objective demonstration 
either on the VA examination, or on the evaluation in service 
in July 1978, two months after the surgery.  No pertinent 
complaints were noted at separation.  Thus, a noncompensable 
rating was a reasonable interpretation of the evidence.  In 
this regard, while the examination report did not demonstrate 
an absence of tenderness or pain, the regulation specifically 
required objective demonstration of tenderness or pain, and 
such was not shown.  In essence, the veteran disagrees with 
how the facts were interpreted.  A disagreement with how the 
evidence is weighed and evaluated is not clear and 
unmistakable error.  See Baldwin v. West, 13 Vet. App. 1 
(1999); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Moreover, a breach of the duty to assist cannot constitute 
CUE.  See Cook, supra.  

At his hearing, the veteran contended that the scar 
measurement in 1979 of approximately 41/2 to 5 inches was not 
specific enough.  However, this measurement was sufficient; 
at the time, only burn scars were rated based on square 
inches of coverage.  A determination that there was CUE must 
be based upon the record and the law that existed at the time 
of the prior adjudication in question.  See Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001).  Although subsequent 
evidence shows that there were two occipital scars, not one, 
the symptoms later found to warrant a compensable rating were 
centered in the larger scar.

In view of the evidence and contentions then of record, the 
RO's failure to grant a compensable rating was supportable.  
Hence, there was no CUE in the October 1979 rating decision 
granting a noncompensable evaluation for scar of the occiput, 
the October 1979 rating decision is final, and an earlier 
effective date for a compensable rating for occipital scar is 
denied.  38 U.S.C.A. § 5109A.  


ORDER

Entitlement to an earlier effective date of September 16, 
1997, for the grant of service connection for occipital nerve 
distribution injury is granted; to that extent only, the 
appeal is allowed.  

An October 1979 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for occipital nerve distribution injury.  

An October 1979 rating decision was not clearly and 
unmistakably erroneous in failing to grant a compensable 
rating for occipital scars, and an effective date earlier 
than September 5, 1997, for the grant of a 10 percent rating 
is denied.  



REMAND

As to the remaining issue of entitlement to an increased 
evaluation for occipital scars, first, the veteran has never 
received any VCAA notice with respect to this issue, either 
before or after the grant of service connection.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  The evidence does not show that he 
has actual knowledge of the evidence needed to substantiate 
his claim for an increased rating, and it cannot otherwise be 
assumed that failure to provide VCAA notice was harmless 
error.  Thus, VCAA notice and assistance must be provided to 
the veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

At a minimum, this must include a VA examination.  In this 
regard, findings obtained on the January 2003 and January 
2004 VA examinations are incompatible and insufficient to 
address the current rating criteria.  For instance, the 
January 2003 examination noted the scar to be 5 inches in 
length, keloid, and "quite" tender, while the January 2004 
examination disclosed the scar to be 15 cm [6 inches] in 
length, non-keloid, and without tenderness.  Particularly 
since the 2000 VA examination showed the scar to be 10 cm 
long, these findings must be reconciled.  

In addition, the January 2004 VA examination described the 
scar as disfiguring, with no additional details.  The revised 
criteria pertaining to disfiguring scars of the head, face, 
or neck define eight characteristics of disfigurement, 
including scar 5 or more inches (13 or more cm) in length, at 
least 1/4 inch (0.6 cm) wide at its widest part, elevated or 
depressed surface contour, adherent, skin hypo-or hyper-
pigmented in an area exceeding six square inches, and skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) or 
missing underlying soft tissue in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 
1 (2007).  The presence or absence of these factors must be 
determined.  Whether the scar is superficial (i.e., not 
associated with underlying tissue damage) must be ascertained 
as well, and if superficial, whether it is painful or 
unstable.  Limitation of function of the affected part (other 
than the occipital nerve distribution injury) must also be 
determined.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for the 
claim for an increased rating for occipital 
scars, currently assigned a 10 percent 
rating.  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A; 38 C.F.R. § 3.159.  Specifically, 
notify the veteran of the evidence and 
information necessary to substantiate his 
claim, of the respective obligations that he 
and VA bear in the production or obtaining 
that evidence or information, and tell him 
that he should provide VA with any evidence 
in his possession that pertains to the claim.  
In particular, the RO is requested to follow 
the dictates of Vazquez-Flores v. Peake, No. 
05-355 (U.S. Vet. App. Jan. 30, 2008).

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to determine 
the current manifestations and severity of 
his service-connected occipital scar.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, in 
order to reconcile seemingly contradictory 
prior findings.  All findings pertaining 
to the occipital scars must be reported in 
detail.  If disfigurement is present, the 
presence or absence of the 8 
characteristics of disfigurement should be 
reported and, if present, described.  
Whether the scar is superficial, painful, 
and/or unstable should be noted, as well 
as the extent, if any, of any functional 
limitation of an affected part.  The 
examiner should provide a rationale for 
all conclusions reached.

3.  After the completion of the above 
development, readjudicate the veteran's 
claim on appeal, in light of all evidence 
received subsequent to the December 2005 
supplemental statement of the case.  If 
the decision is less than a full grant of 
the benefit sought, furnish the veteran 
and his representative with a supplemental 
statement of the case, and provide them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


